United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE AIR FORCE, KELLY
AIR FORCE BASE, San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-94
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2006 appellant filed a timely appeal from the July 7, 2006 merit decision1
of the Office of Workers’ Compensation Programs, finding that he did not have more than an
additional three percent impairment of the left upper extremity, a total of six percent impairment.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
schedule award case.
ISSUE
The issue is whether appellant established that he has more than an additional three
percent impairment of the left upper extremity, a total of a six percent impairment, for which he
received schedule awards.

1

On appeal appellant states that he is seeking review of an Office decision dated August 9, 2006. The Board
notes, however, that the only decision contained in the case record, which is within the Board’s jurisdiction, is the
Office’s July 7, 2006 schedule award decision.

FACTUAL HISTORY
On January 12, 2002 appellant, then a 58-year-old retired inventory management
employee, filed an occupational disease claim.2 On February 10, 1992 he first realized that his
carpal tunnel syndrome was caused by factors of his federal employment. In an accompanying
narrative statement, appellant related that he started to experience a tingling sensation in his right
index finger which turned into a shooting pain that ran up his shoulder. He also experienced the
same problems with his left hand. During a routine medical examination, appellant’s primary
care physician referred him to Dr. Fidel V. Exconde, Jr., a Board-certified neurologist, who
performed an electrodiagnostic study. Appellant stated that his job required him to continuously
use the computer on average 8 hours per day, 40 hours per week. He also placed orders,
established codes, removed, added and updated information every day and excessively used his
hand/wrist. By letter dated February 22, 2002, the Office accepted appellant’s claim for bilateral
carpal tunnel syndrome and authorized right wrist carpal tunnel release which was performed on
September 12, 2002 by Dr. Paul D. Pace, an attending hand surgeon.
On August 18, 2003 appellant filed a claim for a schedule award (Form CA-7). In a
November 18, 2002 medical report, Dr. Pace found that appellant reached maximum medical
improvement on that date. He determined that appellant had six percent impairment of the right
upper extremity. Dr. Pace rated 0 percent each for sensory and motor deficit of the right elbow,
based on Table 16-11 at page 484, Table 16-15 at page 492 and Table 16-10 at page 482 of the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides); 2 percent for motor deficit, based on Table 16-11 at page 484 and
Table 16-13 at page 489 (20 percent for a Grade 4 deficit multiplied by 10 percent maximum
median nerve impairment); and 3.9 percent (rounded to 4 percent)3 for sensory deficit, based on
Table 16-11 at page 484 and Table 16-15 at page 492 (10 percent for a Grade 2 deficit multiplied
by 39 percent maximum median nerve impairment) of the right wrist. Dr. Pace added the
percentages for motor and sensory deficit (two plus four) to calculate six percent impairment of
the right upper extremity.
Dr. Pace determined that appellant had three percent impairment of the left upper
extremity. He rated 0 percent each for motor and sensory deficit of the left elbow; 1 percent for
motor deficit (10 percent for a Grade 4 deficit multiplied by 10 percent maximum median nerve
impairment); and 1.95 percent (rounded to 2 percent) for sensory deficit (5 percent for a Grade 2
deficit multiplied by 39 percent for maximum median nerve impairment) of the left wrist.
Dr. Pace added the percentages for motor and sensory deficit (one plus two) to calculate three
percent impairment of the left upper extremity.
On September 10, 2003 an Office medical adviser reviewed Dr. Pace’s November 18,
2002 report.
He found that appellant reached maximum medical improvement on
2

Appellant retired from the employing establishment on September 3, 1999.

3

The A.M.A., Guides provides for rounding impairment to the nearest whole number. A.M.A., Guides 20,
section 2.5d Interpolating, Measuring and Rounding Off. Percentages should not be rounded until the final percent
for award purposes is obtained. Fractions should be rounded down from .49 or up from .50. Federal (FECA)
Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.0700.4.b(2) (September 1994).

2

November 18, 2002. Utilizing the appropriate tables of the A.M.A., Guides, the Office medical
adviser determined that appellant had six percent impairment of the right upper extremity and
three percent impairment of the left upper extremity based on Dr. Pace’s findings. He utilized
the Combined Values Chart at page 604 of the A.M.A., Guides. The Office medical adviser
combined four percent for sensory deficit with two percent for motor deficit resulting in six
percent impairment of the right upper extremity. He also combined two percent for sensory
deficit with one percent for motor deficit resulting in three percent impairment of the left upper
extremity.
By decision dated March 24, 2004, the Office granted appellant a schedule award for
three percent impairment of the left upper extremity and six percent impairment of the right
upper extremity based on the Office medical adviser’s opinion.
On January 27, 2005 appellant underwent left wrist carpal tunnel release which was
performed by Dr. Pace.
By letter dated April 7, 2005, appellant requested reconsideration of the Office’s
March 24, 2004 decision. In a May 2, 2005 decision, the Office denied his request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error.
On August 29, 2005 appellant filed a CA-7 form for an additional schedule award for his
upper extremities. In an August 8, 2005 report, Dr. Pace found that appellant reached maximum
medical improvement on that date. He determined that appellant had six percent impairment
each of the right and left upper extremities. Regarding the right upper extremity, Dr. Pace stated
that the range of motion of the right elbow included 142 degrees of flexion (0 percent) and no
lack of extension (0 percent), based on the A.M.A., Guides 472, Figure 16-34; and pronation of
90 degrees (0 percent) and supination of 88 degrees (0 percent), based on the A.M.A., Guides
474, Figure 16-37. He further stated that appellant had no motor or sensory deficits secondary to
a peripheral nerve injury. Dr. Pace added the motor and sensory losses to calculate zero percent
impairment. Regarding the right wrist, Dr. Pace reported 69 degrees of flexion (zero percent)
and 70 degrees of extension (zero percent), based on Figure 16-28 at page 467 of the A.M.A.,
Guides; and ulnar deviation of 38 degrees (zero percent) and 29 degrees of radial deviation (zero
percent), based on Figure 16-31 at page 469 of the A.M.A., Guides. He reiterated his prior
findings that appellant’s motor and sensory deficits were two percent and four percent,
respectively, resulting in six percent impairment. Dr. Pace added the percentages for decreased
range of motion and combined motor and sensory deficits (zero plus six) to calculate six percent
impairment of the right upper extremity.
Regarding appellant’s left upper extremity, Dr. Pace determined that the range of motion
of the left elbow included 140 degrees of flexion (zero percent) and no lack of extension (zero
percent), based on the A.M.A., Guides 472, Figure 16-34; and pronation of 90 degrees (zero
percent) and supination of 86 degrees (zero percent), based on the A.M.A., Guides 474, Figure
16-37. Dr. Pace stated that appellant had no motor or sensory deficits secondary to a peripheral
nerve injury. He added the motor and sensory losses to calculate zero percent impairment of the
left elbow. Dr. Pace determined that appellant had 64 degrees of flexion (zero percent) and 63
degrees of extension (zero percent), based on Figure 16-28 at page 467 of the A.M.A., Guides;

3

and ulnar deviation of 36 degrees (zero percent) and 27 degrees of radial deviation (zero
percent), based on Figure 16-31 at page 469 of the A.M.A., Guides of the left wrist. He further
determined that appellant had 2.5 percent for motor deficit (25 percent for a Grade 4 deficit
multiplied by 10 percent maximum median nerve impairment); and 3.9 percent for sensory
deficit (10 percent for a Grade 4 deficit multiplied by 39 percent for maximum median nerve
impairment). Dr. Pace added the percentages for motor and sensory deficits to calculate 6.4
percent impairment (rounded down to 6 percent). He then added the percentages for decreased
range of motion and combined motor and sensory deficits (zero plus six) to calculate six percent
impairment of the left upper extremity.
On March 9, 2006 an Office medical adviser reviewed Dr. Pace’s August 8, 2005 report.
He stated that appellant reached maximum medical improvement on August 8, 2005. The Office
medical adviser determined that appellant had six percent impairment each of the right and left
upper extremities. He utilized the Combined Values Chart at page 604 of the A.M.A., Guides to
determine the impairment of each extremity. The Office medical adviser combined 3.9 percent
for sensory deficit with 2 percent for motor deficit resulting in 5.9 percent (rounded to 6 percent)
impairment of the right upper extremity. He noted appellant’s prior schedule award for six
percent impairment of the right upper extremity and opined that, based on today’s
recommendation, appellant had no additional impairment of the right upper extremity.
Regarding the left upper extremity, the medical adviser combined 3.9 percent for sensory deficit
with 2.5 percent for motor deficit resulting in 6.4 percent impairment (rounded down to 6
percent) of the left upper extremity. The Office medical adviser noted that appellant had
previously received a schedule award for a three percent impairment of the left upper extremity.
He stated that this award should be subtracted from the recommended impairment rating,
yielding an additional three percent impairment of the left upper extremity.
By decision dated July 7, 2006, the Office granted appellant a schedule award for an
additional three percent impairment of the left upper extremity, for a total six percent impairment
of the left upper extremity based on the medical adviser’s opinion. The award covered a period
of 9.36 weeks from August 8 to October 12, 2005.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulation5 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. However,
neither the Act nor the regulations specify the manner in which the percentage of impairment
shall be determined. For consistent results and to ensure equal justice for all claimants, the
Office adopted the A.M.A., Guides as a standard for determining the percentage of impairment
and the Board has concurred in such adoption.6

4

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

5

20 C.F.R. § 10.404.

6

Id.

4

ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome while in the
performance of duty. On March 24, 2004 it granted him a schedule award for three percent
impairment of his left upper extremity and six percent impairment of his right upper extremity
based on the opinion of the Office medical adviser. In support of his claim for an additional
schedule award, appellant submitted Dr. Pace’s August 8, 2005 report. Dr. Pace determined that
appellant had six percent impairment of both the right and left upper extremities. Regarding the
right upper extremity, Dr. Pace found that appellant had zero percent impairment for loss of
range of motion of the right elbow based on the A.M.A., Guides 472, 474, Figures 16-34
and 16-37. He opined that appellant had no motor or sensory deficits secondary to a peripheral
nerve injury which constituted zero percent impairment. Regarding the right wrist, Dr. Pace
determined that appellant had zero percent impairment for loss of range of motion based on the
A.M.A., Guides 476, 469, Figures 16-28 and 16-31. He reiterated his prior findings that
appellant’s motor and sensory deficits were two percent and four percent, respectively, and
added, rather than combined these impairments to calculate six percent impairment. Dr. Pace
added the percentages for decreased range of motion and combined motor and sensory deficits (0
plus 6) to calculate 6 percent impairment of the right upper extremity.
Regarding appellant’s left upper extremity, Dr. Pace determined that he had zero percent
impairment for loss of range of motion of the left elbow based on the A.M.A., Guides 472, 474,
Figures 16-34 and 16-37. He further determined that appellant had no motor or sensory deficits
secondary to a peripheral nerve injury which constituted zero percent impairment of the left
elbow. Dr. Pace found that he had zero percent impairment for loss of range of motion of the left
wrist based on the A.M.A., Guides 467, 469, Figures 16-28 and16-31. Dr. Pace stated that he
had 2.5 percent for motor deficit (25 percent for a Grade 4 deficit multiplied by 10 percent
maximum median nerve impairment); and 3.9 percent for sensory deficit (10 percent for a Grade
4 deficit multiplied by 39 percent for maximum median nerve impairment). Dr. Pace added,
rather than combined, the percentages for motor and sensory deficits to calculate 6.4 percent
(rounded to 6 percent impairment). He then added the percentages for decreased range of motion
and combined motor and sensory deficits (0 plus 6) to calculate 6 percent impairment of the left
upper extremity.
The medical adviser reviewed Dr. Pace’s August 8, 2005 report and determined that
appellant had six percent impairment each of the right and left upper extremities. He utilized the
Combined Values Chart at page 604 of the A.M.A., Guides to determine the impairment of each
extremity. The medical adviser combined 3.9 percent or 4 percent for sensory deficit with 2
percent for motor deficit resulting in 5.9 or 6 percent impairment of the right upper extremity, for
which appellant received a schedule award. He opined that, based on this finding, appellant had
no additional impairment of the right upper extremity. Regarding the left upper extremity, the
Board finds, however, that the medical adviser’s calculation that 3.9 percent or 4 percent for
sensory deficit combined with 2.5 percent or 3 percent for motor deficit actually results in 7
percent impairment rather than 6.4 or 6 percent impairment based on the Combined Values
Chart. The Board notes that the Office medical adviser added, rather than combined his motor
and sensory deficit findings. Appellant received a schedule award for an additional three
percent impairment of the left upper extremity. Consequently, he was entitled to a schedule
award for an additional four percent impairment for his left upper extremity.
5

On appeal, appellant contends that the schedule award he received was not adequate
compensation for his bilateral carpal tunnel syndrome. As noted, the schedule award provision
of the Act provides for compensation to employees sustaining permanent impairment from loss
of use of specified members of the body.7 The Act establishes a maximum of 312 weeks of
compensation as the award for total loss of use of an arm.8 A partial loss of the right and left
upper extremities is compensated at a proportionate rate.9 Accordingly, appellant’s award of
compensation for an additional four percent impairment of the left upper extremity entitled him
to four percent of 312 weeks of compensation or 12.48 weeks of compensation.
CONCLUSION
The Board finds that appellant has an additional four percent impairment of his left upper
extremity, or a total of seven percent impairment.
ORDER
IT IS HEREBY ORDERED THAT the July 7, 2006 decision of the Office of Workers’
Compensation Programs is affirmed, as modified.
Issued: April 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

5 U.S.C. § 8107(c).

8

5 U.S.C. § 8107(c)(1).

9

5 U.S.C. § 8107(c)(19).

6

